Title: Abigail Adams to Cotton Tufts, 22 March 1800
From: Adams, Abigail
To: Tufts, Cotton


				
					Dear sir
					Philadelphia March 22 1800
				
				I received Yours yesterday. it should have been two Days earlier, but the Roads are at the worst, and we have now had two Days heavey rain; which upon our Soil will Settle them, but from hence to N york renders them ten fold worse— in replie to your queries, Brisler says that he & mr Bates drew the plan before he came away, and that the cellar must be his guide, that the plan was, to have the building 30 foot in front; ten foot of that for the entry, which would leave the width of the Room 19 foot clear allowing the Walls a foot thick. the length of the building to be 32 foot taking four foot clear for clossets, Wall one foot, leaves the Room 27 long, to be dropt as much as he can allow it, making the Windows without side to conform to the House. mr Brisler says he also agreed with Mr Bates about the bigness of the arch for the chimneys—the Manner of the stair case &c & that mr Bates will find the plan which they drew if he has not lost it— I will come to Quincy as soon as the travelling will permit, but that will not be untill the beginning of May.
				I told mr Shipley I would give him a hundred and 20 dollors by



the year, and no more. he could not have misunderstood me. I pray you would Settle that upon his first comeing— he is a good hand at stone wall. as to an other Man, if mr Porter thinks best, & you do also, you will hire him for 7 or 8 months, provided he is a good mower— I should be very loth Mr & Mrs Porter should go away. I wish you to put them upon their Gaurd against the Idle tattle of persons who would be very glad to see them removed, and who envy them their Situation; I know that we are not to expect every thing from any persons whom we may employ, but I know not any persons who will take more prudent care of our interest in our absence or to whom I can so safely confide it. as to the persons you mention, I have no desire to have a fire kindled about My Ears, and Children I will not have; it would not answer by any means if Mr Porter is fixd upon going— I would at least have them remain untill I return. I would rather Hire a single woman to Cook & take charge of the workpeople, than take in any Family I can think of. we are much too near together to have things go on right with a family who have large connections—
				I repeat to you sir that if you can dispose of three thousand dollors advantageously—deducting what you want towards the Building; the President will draw an order for that Sum upon Gen’ll Lincoln
				I See not any prospect of Congress rising untill some time in June—
				I shall have as I wrote you the hearths and fronts of the jams of Marble, which I shall procure here as soon as I know the dimensions—
				I wrote you last week respecting the House in which mr Clark lives—
				with my best respects / I am dear sir / your
				
					A Adams
				
			